PER CURIAM.
Joseph Thomas appeals the revocation of his probation in each of these consolidated cases. We affirm.
In both cases, Mr. Thomas was sentenced to a concurrent term of incarceration followed by three years’ probation. The violation of probation affidavits filed in each case are identical and allege that Mr. Thomas violated the same three conditions of his probation. Mr. Thomas argues there was insufficient evidence to support the trial court’s revocation of his probation. To the contrary, we find the greater weight of the evidence supports a finding that Mr. Thomas willfully and substantially violated the terms of his probation.
At the sentencing hearing after Mr. Thomas’s probation was revoked, the trial court orally announced that it was giving Mr. Thomas credit for time served in prison. See Poore v. State, 531 So.2d 161, 164 (Fla.1988). The written sentences, however, do not reflect this credit. It appears that because of a scrivener’s error, the appropriate boxes were not checked allowing for prison credit.
Affirmed with instructions to the trial court to correct this scrivener’s error in both cases.
ALTENBERND, A.C.J., and WHATLEY and NORTHCUTT, JJ., Concur.